Citation Nr: 1137995	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1958 until November 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In August 2008, the Veteran indicated that he wished to have a hearing before a Veterans Law Judge at the BVA in Washington, DC.  In subsequent statements made to VA, including that of August 2009, he withdrew such request.


FINDING OF FACT

The Veteran's service-connected disabilities do not involve loss, or loss of use, of both lower extremities, or one upper and one lower extremity, as to preclude locomotion, blindness in both eyes, or loss or loss of use of both upper extremities as to preclude use thereof at or above the elbows.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in February 2008, and information contained within the May 2008 statement of the case.  The information contained in these documents fully addressed all notice elements including informing the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, a readjudication was accomplished with the issuance of a supplemental statement of the case in March 2009.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  There is no indication that there exists any outstanding evidence pertinent to these claims.

Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Here, a specific examination for the issue on appeal was not warranted, and thus VA's duty to assist was not impacted by its failure to provide the Veteran with an examination.  Specifically, the record is replete with factual and medical information which establishes the extent of the Veteran's disability due to service-connected disease or injury.  Because such evidence is adequate to properly decide the claim, an examination was not, and did not need to be, ordered.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Matter on Appeal

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  38 U.S.C.A. § 2101(a) (West 2002);  38 C.F.R. § 3.809(b) (2011).

Loss of use of a foot or lower extremity exists when no effective function remains other than that which would be equally well served by an amputation stump and a suitable prosthesis, i.e., when lower extremity functions such that balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  Such loss of use is present when there is extremely unfavorable complete ankylosis of the knee, ankylosis of two major joints of a lower extremity, shortening of a lower extremity of three and one half inches or more, or complete paralysis of the external popliteal nerve, with footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b) (2011).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2011).

Throughout the period on appeal, service connection has been established for internal derangement of the left knee, evaluated as 10 percent disabling; bronchitis with pleurisy, evaluated as 10 percent disabling; post-left lymphadenectomy scar, evaluated as noncompensably disabling; hemorrhoids, evaluated as noncompensably disabling; and residuals of a left kidney embolic phenomenon, evaluated as noncompensably disabling.  Service connection has also been established for grand mal epilepsy, evaluated as 100 percent disabling, effective March 23, 1981.

In January 2008, the Veteran was able to walk up stairs without shortness of breath.  In February 2008 he stated during an orthopedic evaluation that he "still does a fair amount of walking" despite his bilateral knee pain.  He did state, however, that walking tended to be limited to short distances.

In his May 2008 substantive appeal, the Veteran stated that he has had surgical intervention on both knees, having the caps removed.  As a result, he now uses leg braces and knee braces.  He reported having injured his left and right wrists from falling, and wears supports on both wrists.  The Veteran also stated that a stroke had limited daily function, and he had difficulty breathing following lung surgery.  With regard to ambulation, he endorsed the use of a walker and electric mobility scooter.  On medical evaluation in May 2008, the Veteran was ambulatory, but used a walker.  Joint pain was six out of ten. 

An ambulatory nursing care note from September 2008 indicated that the Veteran was ambulatory with a steady gait, but with hip, knee, and ankle pain of six out of ten.

After thorough review of the record, the Board finds that the criteria for a specially adapted housing grant are not met.  While the Veteran's left knee derangement is service connect, the disability is rated as only 10 percent disabling.  Furthermore, he has been denied entitlement to service connection for bilateral degenerative joint disease of the patella, and for a right knee disorder.  Thus, to the extent that his current claims of entitlement relate the pain in the knees, knee symptomatology is, at most, only 10 percent disabling.  The evidence of record establishes that the Veteran has not lost an extremity, and his remaining function is far greater than loss of use.

Turning to the specific criteria, the Veteran is not entitled to compensation for permanent and total service-connected disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The only service-connected disability affecting the lower extremities is the aforementioned left knee derangement evaluated as 10 percent disabling.  Additionally, several reports within the record indicate that the Veteran is ambulatory with a steady gait.  Only a May 2008 record indicates that he uses a walker for locomotion, and the Board notes that this was the same month that he applied for the benefits at issue.  Furthermore, a subsequent September 2008 record indicates that he was ambulatory with a steady gait, though does note hip, knee, and ankle pain of six out of ten.

While the Veteran has asserted that he uses braces and a motorized scooter to move about, there is no competent evidence that such uses are due to a service-connected disability.  In fact, given the medical evidence stating that the Veteran has a normal gait and is able to climb stairs, the Board finds the Veteran's lay statements, while competent with regard to his level of symptomatology are not credible regarding his limitations of ambulation and locomotion due to service-connected disability.

The Veteran is not entitled to compensation for blindness in both eyes.  As discussed above, the only service-connected disability affecting the lower extremities is a left knee derangement, and the Veteran has not lost the use of either lower extremity as he can walk and climb stairs.  Moreover, the Veteran is not service-connected for an eye disability, nor has he endorsed any vision disability.

The Veteran does not have loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is no evidence of loss of use of the upper extremities due to service-connected disease or injury.

The Veteran does not have loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.  

Because the service-connected disorders which entitle the Veteran to total compensation do not result in loss or loss of use of both lower extremities, or one upper and one lower extremity as to preclude locomotion, blindness in both eyes, or loss or loss of use of both upper extremities as to preclude use thereof at or above the elbows, the preponderance of the evidence is against the Veteran's claim for a specially adapted housing grant.


In conclusion, the preponderance of the evidence being against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim seeking specially adapted housing is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


